IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

LEENDERS        DRYWALL,     INC.;  and
DAVID J. LEENDERS, individually and         No. 72595-5-1
on behalf of his marital community,
                                            DIVISION ONE
                    Respondents,
      v.



ADRIAN AYALA, individually and on
behalf of      his    marital community;    UNPUBLISHED OPINION
CHRISTIAN BARRUETA, individually
and on behalf of his marital community;
JOAQUIN CADENA, individually and on
behalf of      his    marital community;
LEONEL CASTANEDA, individually and          FILED: March 14, 2016
on behalf of his marital community;
FIDEL CASTRO, individually and on                                            o
                                                                           too
behalf of      his    marital community;
                                                                           T>,73
ABRAHAM JIMINEZ ARCE, individually                                  ZX.    m
and on behalf of his marital community;                                         o

                                                                               n. "-T,
GABRIEL LARIOS, individually and on
behalf of his marital community; RAFAEL
LARIOS, individually and on half of his                              5
marital community; CRUZ LAUREANO,                                    CD
                                                                               —No. 72595-5-1 / 2




       Leach, J. — Appellants (Ayala), all former employees of Leenders Drywall

Inc., seek expedited review of the trial court's order denying Ayala's motion to

strike Leenders's lawsuit under RCW 4.24.525,1 the Washington Act Limiting

Strategic Lawsuits Against Public Participation (anti-SLAPP statute).       Because

the Washington Supreme Court declared this statute unconstitutional after Ayala

filed this appeal, we dismiss this appeal and remand to the trial court for

proceedings consistent with this opinion.

                                    Background

       Ayala filed notices of claim on four public works projects where Leenders

worked as a subcontractor, alleging nonpayment of wages.               In response,

Leenders filed this lawsuit against Ayala.    Leenders sought release of Ayala's

notices and damages for various alleged torts; Leenders also sought declaratory

judgment relief and damages under the Consumer Protection Act, chapter 19.86

RCW. Ayala moved to strike the lawsuit under Washington's anti-SLAPP statute.

The trial court denied Ayala's motion to strike. Ayala filed an expedited appeal.

This court stayed the appeal, awaiting the Washington Supreme Court's decision

in Davis v. Cox.2 We now review Ayala's appeal in light of the court's decision.

                                      Analysis

       In Davis v. Cox, the Washington Supreme Court declared RCW 4.24.525

unconstitutional because the statute violated a litigant's right to trial by jury:   it


      1 In its briefing, Ayala inadvertently cites to RCW 4.25.525 but refers to the
language of RCW 4.24.525.
      2 183 Wash. 2d 269, 351 P.3d 862 (2015).
No. 72595-5-1 / 3




allowed a trial court to resolve disputed factual matters and decide the merits of a

plaintiff's claim without a trial.3 Leenders's supplemental briefing asked this court

to dismiss Ayala's appeal on this basis.

      Ayala acknowledges the unconstitutionality of RCW 4.24.525.              But in

supplemental briefing, Ayala claims that RCW 4.24.5104 standing alone provides

an independent basis for this court to dismiss Leenders's lawsuit. That statute

provides immunity from civil suits based on a defendant's communications with

government entities "regarding any matter reasonably of concern to that agency

or organization."5 But Ayala asserted both in his motion to strike and in his

opening brief to this court that he was entitled to dismissal because Leenders

could not meet the "clear and convincing" evidence requirement of RCW

4.24.525(4)(b) to defeat Ayala's asserted immunity under RCW 4.24.510.

Ayala's argument both to the trial court and to this court regarding RCW 4.24.510

thus assumed RCW4.24.525's constitutionality.

       For the first time in a supplemental brief, Ayala asserts that he is entitled

to dismissal as a matter of law under RCW 4.24.510, independent of RCW

4.24.525. This court generally will not review a claim not raised in the trial court.6

We decline to do so in this case.




       3 Davis, 183 Wash. 2d at 288-96.
       4 In its briefing, Ayala inadvertently cites to RCW 4.25.510 but refers to the
language of RCW 4.24.510.
       5 RCW 4.24.510.
       6 RAP 2.5(a).
No. 72595-5-1/4




                                   Conclusion


       We dismiss Ayala's appeal and remand to the trial court for proceedings

consistent with this opinion.




                                                   J^ifr, /.
WE CONCUR: